Zimmerman, J.,
dissenting. In addition to what Judge Hart has said in his opinion, I would like to add the following observations :
It seems to me that the majority opinion in its plain implications, at least, represents a return to this court’s position prior to the amendment of old Section 1465-68, General Code. That statute as amended, presently Section 4123.01, Revised Code, defines “injury” as including licmy injury received in the course of, and arising out of, the injured employee’s employment.”
*412Surely there was a purpose in adopting this amendment and to my mind that purpose was to broaden the term, “injury,” to embrace injuries accidental in character and result as well as those produced or caused by accidental means.